                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN


DONALD J. TRUMP, CANDIDATE FOR
PRESIDENT OF THE UNITED STATES OF
AMERICA,

             Plaintiff,

    v.                                    Case No. 20-CV-1785

WISCONSIN ELECTIONS
COMMISSION, et al.,

             Defendants.


  CIVIL L. R. 7(H) EXPEDITED NONDISPOSITIVE MOTION TO STAY
  EVIDENTIARY HEARING OR, IN THE ALTERNATIVE, TO QUASH
  SUBPOENA FOR MEAGAN WOLFE BY DEFENDANTS WISCONSIN
  ELECTIONS COMMISSION AND ITS MEMBERS AND WISCONSIN
          SECRETARY OF STATE DOUGLAS LA FOLLETTE




         Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 5 Document 62
      Defendants Wisconsin Elections Commission and its members and Wisconsin

Secretary of State Douglas La Follette (“State Defendants”) will today move to

dismiss Plaintiff’s complaint based on the lack of federal jurisdiction, among other

threshold defects. Until that motion is resolved, the Court should stay the evidentiary

hearing currently scheduled for Thursday, December 10. In the alternative, the Court

should quash the subpoena for Meagan Wolfe. There is no material factual dispute

on any of the issues to which she might reasonably be expected to testify and her

testimony would be irrelevant to the legal issues presented here.

                                    ARGUMENT

I.    The evidentiary hearing should be stayed pending resolution of
      the motion to dismiss.

      When a motion to dismiss is pending, a district court has wide discretion to

stay or limit discovery. See U.S. Catholic Conference v. Abortion Rights Mobilization,

Inc., 487 U.S. 72, 79–80 (1988). Whether a stay is appropriate requires balancing “the

competing interests of the parties and the interest of the judicial system,” including

whether a stay will (1) simplify the issues in question and streamline the trial; (2)

reduce the burden of litigation on the parties and on the court; and (3) unduly

prejudice or tactically disadvantage the non-moving party. In re Groupon Derivative

Litig., 882 F. Supp. 2d 1043, 1045 (N.D. Ill. 2012) (citation omitted).

      All these factors support staying the upcoming evidentiary hearing. First,

resolving the threshold issues in the motion to dismiss will not only simplify but

eliminate any issues to be tried. Significant doubts exist about whether the Court can

exercise jurisdiction over this case. Those questions should be resolved before



        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 5 Document 62
spending the Court’s and the parties’ resources on an evidentiary hearing. Second,

staying the evidentiary hearing will significantly reduce the burden on all parties,

many of whom are simultaneously litigating nearly identical issues in multiple other

matters. Finally, staying the hearing will not unduly prejudice Plaintiff, who

acknowledges that the relevant facts are “not significantly in dispute.” (Dkt. 1:8.)

Moreover, to the extent any prejudice might exist, that is Plaintiff’s own fault—his

tardy filing is the sole reason for this highly compressed timeline. That delay should

not be rewarded by affording Plaintiff a federal stage for his meritless claims, before

even proving that this Court has jurisdiction to consider this case or that his

complaint states a claim. The evidentiary hearing should be stayed.

II.   Alternatively, the Court should quash the subpoena for Meagan
      Wolfe.

      A court must quash a subpoena where requiring the witness to testify would

impose an undue burden. See Fed. R. Civ. P. 45(d)(3)(A)(iv); see also CSC Holdings,

Inc. v. Redisi, 309 F.3d 988, 993 (7th Cir. 2002). Relevant factors include whether the

sought-after testimony will be material to the claim at issue; whether the testimony

would be “unreasonably cumulative or duplicative”; and whether the information

could be obtained “from some other source that is more convenient, less burdensome,

or less expensive.” Fed. R. Civ. P. 26(b)(2); see CSC Holdings, 309 F.3d at 993.

      This case involves claims about the legality behind the Wisconsin Elections

Commission guidance on three topics: (1) when voters may be considered “indefinitely

confined” for purposes of Wisconsin’s voter ID law; (2) the use of absentee ballot drop

boxes; and (3) how local election officials should treat missing information on


                                          2
        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 3 of 5 Document 62
absentee ballot witness certifications. (See Dkt. 1:13–26, 37–47, 55–60.) Plaintiff

admits that these claims are “based on public documents and facts not significantly

in dispute”1 and that the Commission’s motives for issuing this guidance “are not at

issue here” and “no[t] relevant.” (Dkt. 1:8, 20, 57.) In short, none of Plaintiff’s claims

involve any material factual disputes.

       Nonetheless, Plaintiffs have subpoenaed Meagan Wolfe, Administrator of the

Commission, and intend to have her testify about “the policies, procedures and

activities of the Wisconsin Elections Commission . . . including, but not limited to,

funding, training, directives, interpretations and other communications issued to

election officials.” (See Dkt. 51:2.)

       It is difficult to see how any of these broad topics are relevant to the legal issues

presented here, let alone how they implicate any materially disputed facts. Even if

this case proceeded past the pleading stage—which it should not, as explained in the

forthcoming motion to dismiss—it would turn on disputed issues of law, not fact.

Specifically, the Commission would argue that the three pieces of guidance at issue

comply with state law, and Plaintiff would disagree. But the factual content of that

guidance is in the record and undisputed, and so all that remains would be a legal

dispute for the lawyers. Administrator Wolfe’s testimony would add nothing material.

       To avoid unduly burdening Administrator Wolfe by requiring her to testify

about irrelevant facts, this Court should quash the subpoena for her testimony, if the

Court does not stay the evidentiary hearing entirely.



       1   All three guidance documents are in the record. (See Dkt. 12-2; 12-13; 12-35.)

                                             3
           Case 2:20-cv-01785-BHL Filed 12/08/20 Page 4 of 5 Document 62
      Dated this 8th day of December 2020.

                                     Respectfully submitted,

                                     JOSHUA L. KAUL
                                     Attorney General of Wisconsin

                                     Electronically signed by:

                                     s/Steven C. Kilpatrick
                                     STEVEN C. KILPATRICK
                                     Assistant Attorney General
                                     State Bar #1025452

                                     COLIN T. ROTH
                                     Assistant Attorney General
                                     State Bar #1103985

                                     THOMAS C. BELLAVIA
                                     Assistant Attorney General
                                     State Bar #1030182

                                     GABE JOHNSON-KARP
                                     Assistant Attorney General
                                     State Bar #1084731

                                     Attorneys for Wisconsin Elections
                                     Commission and its members, and Secretary
                                     of State La Follette

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-1792 (SCK)
(608) 264-6219 (CTR)
(608) 266-8690 (TCB)
(608) 267-8904 (GJK)
(608) 294-2907 (Fax)
kilpatricksc@doj.state.wi.us
rothct@doj.state.wi.us
bellaviatc@doj.state.wi.us
johnsonkarpg@doj.state.wi.us




                                       4
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 5 of 5 Document 62
